Kellogg, J.:
We may assume, without deciding, that under section 130 of the Highway Law,* as amended by chapter 321 of the Laws of 1902, *56and section 136 of the Highway Law, and Beckwith v. Whalen (65 N. Y. 322S. C., 70 id. 430), and Huggans v. Riley (125 id. 88), that where a highway in each town comes to the bank of a river dividing the towns, a bridge may be constructed across the river connecting such highways, by proper proceedings under section 136 of said Highway Law, although no bridge had existed there before.
The appellants. contend that the Mohawk river is a navigable stream, and that a bridge across it cannot be established under the above provisions; that additional legislation on the part of the State, of the board of supervisors, is necessary before such action can be taken. The court will take judicial notice of the fact that by section 3 of chapter 147 of the Laws' of 1903, as amended by chapter-740 of the Laws of 1905, which was in force when this application was made, the Mohawk river from above Cohoes" Falls to Little Falls is to be a part of the Erie canal, and that such river between those points is “ canalized ” for the barge canal, so called, and that the place where the proposed bridge is to be constructed is across a . part of the Mohawk river which is canalized as a part of said Erie canal. Section 115 of the Canal Law (Laws of 1894, chap. 338) provides that a bridge shall not be constructed across the canal without first obtaining for the model and location thereof the written consent of the Superintendent of Public Works or of a superintendent of repairs upon that line of the canal which is intersected by the road or highway of which the bridge is to be a part, and section 117 provides that a town may, at its own cost, but with the consent and under the direction of the Superintendent of Public Works, erect and maintain a bridge, where there is not a State bridge, of such kind, dimensions and materials, and with such approaches as the Superintendent approves. The State, therefore, lias given its consent to the construction of bridges across the canal.
We may also take judicial notice of the fact that the barge canal, as authorized by the statute above quoted, is now actually being constructed, but it is not known at what particular point between the two towns in question it will pass, or what kind of a bridge or in what manner the bridge should cross the river when canalized-. And it would seem that an investigation as to the necessity and propriety of á bridge at this time would be without profit to the towns, and that probably the Superintendent of Public Works could *57not now determine in what manner or how such bridge should be constructed. It is evident that at this time no approximate estimate can be made of the probable cost and’expense of such construction, and the expense may be a material fact for consideration by the court in determining the necessity and propriety of such bridge. The court will not order such bridge to be constructed until it knows the probable expense, and is able to determine whether it is an expense which the towns may fairly be called upon to bear.
I think, therefore, the Special Term should have denied the application upon the ground that it is not practicable now'to construct such a bridge, or determine the necessity or' propriety of its construction, with liberty to renew the application when conditions have changed so that such questions may properly be determined. The order should, therefore, be reversed and the application denied.
All concurred, except Smith, P. J., dissenting in memorandum; Cochrane, J., concurred in result.

.Laws of 1890, chap. 568.— [Rep.